           8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 1 of 13 - Page ID # 1



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA

 YOUTUBE, L.L.C., a Delaware Limited                )     CASE NO.: 19-353
 Liability Company,                                 )
                                                    )
                Plaintiff,                          )     COMPLAINT FOR VIOLATION OF
                                                    )     THE DIGITAL MILLENNIUM
        v.                                          )     COPYRIGHT ACT – 17 U.S.C.
                                                    )     § 512(f)
 CHRISTOPHER L. BRADY, an individual,               )
                                                    )     DEMAND FOR JURY TRIAL
                Defendant.                          )
                                                    )

       Defendant, Christopher L. Brady (“Brady), has repeatedly attempted to harass and extort

money from YouTube content creators through bogus allegations of copyright infringement. This

lawsuit seeks to hold him accountable for that misconduct, and for the damage he has caused to

YouTube.

       In 1998, Congress enacted the Digital Millennium Copyright Act, 17 U.S.C. § 512 (the

“DMCA”), to provide a framework for addressing claims of online copyright infringement. In

general, the DMCA immunizes online service providers from claims of copyright infringement

based on materials uploaded to the services by users, if the services promptly remove allegedly

infringing materials upon receipt of notices from copyright holders. Through these notices, the

content of which is statutorily prescribed, copyright holders are able to secure the expeditious

removal of allegedly infringing materials from online services without the need to prove a claim

of infringement in court. Users that receive infringement notices they contend are incorrect may

file a counter notification by providing their name, address, and telephone number, and consent to

service of process by the complaining party.

       Congress also recognized that these “takedown notices” could be used maliciously to

secure the removal of content that was not legitimately claimed to be infringing. Accordingly, it
            8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 2 of 13 - Page ID # 2



included a provision in the DMCA authorizing those aggrieved by fraudulent notices to bring an

action against the sender for damages. This is such an action.

       Plaintiff YouTube, L.L.C. (“YouTube”) alleges on personal knowledge as to its own acts

and on information and belief as to the actions of others, as follows:

                                          THE PARTIES

       1.      Plaintiff YouTube is a Delaware Limited Liability Company with its principal place

of business in San Bruno, California. As a global destination for public, online video, YouTube

has over 2 billion monthly logged-in users. YouTube offers a free online platform that allows

users to post videos and to watch videos posted by others. Users organize their videos into channels

that can have millions of subscribers and some become major media businesses in their own right.

Since its founding in 2005, YouTube has had a profound impact on commerce, culture, and politics

in this country and around the world. It has enabled first-hand reporting from war zones and inside

repressive regimes, allowed unknown performers and filmmakers to rise to fame, inspired laughter

at the antics of dancing babies and skateboarding cats, let students of all ages audit classes at

leading universities, and given creators of all sorts a powerful way to promote their work to a

global audience.

       2.      Defendant Christopher Brady is an individual residing in Omaha, Nebraska. Brady

has sent YouTube dozens of DMCA takedown notices, falsely claiming that material posted by

users to the YouTube service infringes his supposed copyrights. Brady has submitted these notices

as part of a scheme to harass and extort money from the users that he falsely accuses of

infringement. Brady has also threatened to send additional fraudulent notices to YouTube and to

cause the wrongful termination of users’ YouTube accounts unless the users pay him off. And he
            8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 3 of 13 - Page ID # 3



has misused the personal information users have supplied when availing themselves of the

DMCA’s counter notification procedure.

                                  JURISDICTION AND VENUE

       3.      This Court has original and exclusive jurisdiction for this matter under 28 U.S.C.

§ 1338 as this is a civil action arising under an Act of Congress governing copyrights, specifically

under 17 U.S.C. § 512(f) of the Copyright Act.

       4.      Venue in this judicial district is proper under 28 U.S.C. § 1400(a) as this is a district

in which the defendant resides or may be found.

                                          BACKGROUND

                                 YouTube and its DMCA Processes

       5.      YouTube provides an online video service that hosts and makes accessible to the

world hundreds of millions of videos. More than 500 hours of new video are uploaded to the

service every minute.

       6.      In accordance with the DMCA, YouTube has registered an agent with the U.S.

Copyright Office to receive notices of alleged infringement from copyright holders.

       7.      To trigger the DMCA’s takedown procedure, a copyright holder must send a notice

of alleged infringement to YouTube’s registered agent that includes substantially the following

information:

               (i)      A physical or electronic signature of a person authorized to act on behalf of

                        the owner of an exclusive right that is allegedly infringed;

               (ii)     Identification of the copyrighted work claimed to have been infringed, or,

                        if multiple copyrighted works at a single online site are covered by a single

                        notification, a representative list of such works at that site;
            8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 4 of 13 - Page ID # 4



               (iii)   Identification of the material that is claimed to be infringing and information

                       reasonably sufficient to permit the service provider to locate the material;

               (iv)    Information reasonably sufficient to permit the service provider to contact

                       the complaining party, such as an address, telephone number, and, if

                       available, an electronic mail address at which the complaining party may be

                       contacted;

               (v)     A statement that the complaining party has a good faith belief that use of

                       the material in the manner complained of is not authorized by the copyright

                       owner, its agent, or the law; and

               (vi)    A statement that the information in the notification is accurate, and under

                       penalty of perjury, that the complaining party is authorized to act on behalf

                       of the owner of an exclusive right that is allegedly infringed.

       8.      YouTube facilitates the submission of takedown notices via a webform on its site,

into which a complaining party can easily submit the relevant information. To submit a takedown

notice using the form, parties must affirmatively check a box next to a statement that reads : “I

acknowledge that under Section 512(f) of the DMCA any person who knowingly materially

misrepresents that material or activity is infringing may be subject to liability for damages.”

       9.      YouTube receives thousands of DMCA takedown requests each week through its

online webform. It also receives notices by email, postal mail, and facsimile. YouTube invests

millions of dollars each year to process these notices and to promptly remove allegedly infringing

materials from the platform.

       10.     YouTube has also developed and maintains a robust policy regarding repeat

infringers on its platform. If a user uploads a video for which YouTube receives a notice of alleged
          8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 5 of 13 - Page ID # 5



infringement, and the user does not counter the accusation by following the procedure set forth in

the DMCA, that user is assessed a “strike” under YouTube’s policy. In general, those who

accumulate more than two strikes have their YouTube accounts terminated. Such terminations are

made pursuant to YouTube’s terms of service agreement with its users, which specifically call out

the potential for termination based on repeated instances or allegations of copyright infringement.

       11.     Although users agree that termination of their accounts is a possibility, such

terminations can carry significant consequences for users. Users whose accounts are terminated

are no longer able to upload videos to the service. Videos they have previously uploaded are

removed from public view. Users in the YouTube Partner Program lose the ability to earn revenue

from advertising shown in connection with their videos.

       12.     Today, millions of channels from over 90 different countries earn revenue from

their videos—including independent musicians and creators who are, in essence, small local

businesses. In many cases, the revenue generated from their YouTube channel is their principal

source of income. From 2017 to 2018, the number of channels earning more than $100,000 per

year on YouTube is up 40%, and the number of channels earning more than $10,000 annually grew

by more than 35%. For users who have spent months or years building substantial audiences and

earning money through advertising revenues from their videos, the termination of their YouTube

account based on accumulated copyright strikes can have a serious impact.

                             Abuse of the DMCA Takedown Process

       13.     Unscrupulous individuals are increasingly seeking to exploit the DMCA takedown

process for illicit purposes. These individuals know that YouTube promptly removes allegedly

infringing content in response to DMCA takedown notices, that it assesses strikes to the alleged

infringers, and that it terminates the accounts of users who accumulate multiple strikes, often with
          8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 6 of 13 - Page ID # 6



severe consequences to the account holders. With that knowledge, these individuals can use bogus

notices of alleged infringement as weapons.

       14.     For example, an individual who objects to the contents of a given video may be

able to cause YouTube to remove that video by submitting a notice of alleged infringement,

without regard to whether the video actually infringes a copyright or whether the individual

actually holds a copyright. While YouTube screens the notices it receives for such machinations,

in many cases, individuals go to great lengths to mask their identities and make bogus notices

appear legitimate.

       15.     Equally if not more problematic are situations in which an individual, motivated by

avarice or animus, sends knowingly false notices of alleged infringement in the hopes of causing

YouTube to terminate a user’s account for accumulated strikes. As noted, the consequences to

users from such contrived terminations can be severe. Again, YouTube works hard to prevent this

sort of abuse, but sometimes does not succeed.

       16.     Further abuse can arise because of the DMCA’s counter notification process.

Under the DMCA, users who believe that their content was removed because of an improper

takedown notice may ask YouTube to restore the content pending resolution of the question of

infringement. To trigger the counter notification process, a user must supply their name, address

and phone number to YouTube, provide details of the allegedly wrongful takedown notice, and

consent to be sued by the original complainant. In accordance with the DMCA, YouTube forwards

a copy of complete and valid counter notifications to the original complainant. Instead of using

the personal information in a counter notification for purposes of resolving an infringement

dispute, abusive complainants may use it for purposes of harassment.
          8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 7 of 13 - Page ID # 7



                                     Gaming-Related Videos

       17.      YouTube users have uploaded an enormous number of videos to the service that

relate to online video game playing. A significant number of these focus in some way on

Minecraft, a popular online adventure game in which users can build or modify the game-playing

environment. Minecraft videos run the gamut from those uploaded by the game developer itself,

to videos featuring users instructing others on the basics of the game, providing advice on

overcoming specific in-game obstacles, or highlighting their own creations, experiences, and

competitions.

       18.      Many users develop loyal followings on YouTube through their Minecraft videos.

These users receive feedback from their audience using the comments, live chat, and other

community tools offered by the service, and often their subscribers use these features to

communicate suggestions, requests, praise, or anything else they’d like with the channel operators.

Users that join the YouTube Partner Program can also earn revenue from advertising shown in

connection with their videos.

       19.      Three Minecraft-related accounts on YouTube are operated by users with the

account names “Kenzo”, “ObbyRaidz”, and “Cxlvxn.” Kenzo has uploaded more than 300 videos

and has an audience of more than 60,000 YouTube users who have chosen to subscribe to his

channel. ObbyRaidz has uploaded over 100 videos and has over 10,000 subscribers. Cxlvxn has

uploaded approximately 500 videos, and has approximately 20,000 subscribers. Additionally, as

is common among gaming-themed channels, all three of these users frequently livestream videos

without saving them on their channels. All three are also members of the YouTube Partner

Program and are eligible to earn revenue from advertising shown in connection with their videos.
          8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 8 of 13 - Page ID # 8



                            Defendant Brady’s Extortionate Behavior

       20.     Defendant Brady targeted the YouTube accounts of Kenzo and ObbyRaidz, among

others, in an extortionate scheme.

       21.     In January 2019, Defendant Brady, using several falsified identities, sent YouTube

multiple notices of alleged copyright infringement pursuant to the DMCA, claiming that two

videos uploaded by Kenzo and two videos uploaded by ObbyRaidz supposedly infringed

copyrights that he owned.

       22.     Defendant Brady’s notices of alleged infringement included the various

representations required under the DMCA. Brady identified the specific locations of the videos

posted by Kenzo and ObbyRaidz. He represented that he was the original creator of those videos,

that he held the copyright to them, that the videos posted by Kenzo and ObbyRaidz infringed his

copyrights, and that each of his notices was accurate. And he certified: “UNDER PENALTY OF

PERJURY, I am authorized to act on behalf of the owner of an exclusive right that is allegedly

infringed.” Brady even included links to other copies of the videos in question as “proof” that he,

rather than Kenzo and ObbyRaidz, had created them.

       23.     Defendant Brady’s notices of alleged infringement were fraudulent. The videos

posted by Kenzo and ObbyRaidz that Brady identified in his notices did not infringe any copyright

supposedly owned by Brady. Brady knew that at the time he sent the notices. Brady also knew

that did not hold the copyright to the videos he identified as his own in the notices. His

certifications under penalty of perjury in the notices were knowingly false.

       24.     Defendant Brady sent the notices of alleged infringement for the improper purpose

of inducing YouTube to remove the identified videos and assess unwarranted copyright strikes on

the Kenzo and ObbyRaidz accounts.
            8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 9 of 13 - Page ID # 9



       25.     Upon receipt of Defendant Brady’s notices of alleged infringement, and unaware

of their fraudulent nature, YouTube removed the videos that Brady identified as allegedly

infringing in the notices. YouTube also assessed copyright strikes on the Kenzo and ObbyRaidz

accounts.

       26.     On January 29, 2019, shortly after sending YouTube the notices of alleged

infringement, Defendant Brady, masking his identity, sent a message to ObbyRaidz that read:

               Hi Obby

               We striked you. Our request is $150 PayPal, or $75 [bitcoin]. You
               may send the money via goods/services if you do not think we will
               cancel or hold up our end of the deal.

               Once we receive our payment we will cancel both strikes on your
               channel. . . .

               If you decide not to pay us, we will file a 3rd strike . . . Well give
               you a very short amount of time to make your decision.

       27.     Having submitted knowingly false notices of alleged infringement regarding

ObbyRaidz’ videos, Defendant Brady offered to rescind those notices (so as to prompt YouTube

to reinstate the videos and remove the strikes) if ObbyRaidz made an unwarranted payment to him.

       28.     Similarly, Defendant Brady, masking his identity, contacted Kenzo and demanded

$300 via Paypal or $200 in bitcoin to rescind the notices of alleged infringement he had sent

regarding Kenzo’s videos. Brady threatened in that message that if Kenzo did not comply, Brady

would send additional notices of alleged infringement, resulting in assessment of additional strikes

and the termination of Kenzo’s account.

       29.     Defendant Brady participates in the Minecraft gaming community and appears to

have interacted within the game with various YouTube users including Kenzo. Brady’s
         8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 10 of 13 - Page ID # 10



extortionate and harassing activities described here may, at least in part, be motivated by his

failings in his Minecraft interactions.

       30.     YouTube did not learn of Defendant Brady’s fraud and attempted extortion until

the users, Kenzo and ObbyRaidz’ publicized their experiences.               YouTube immediately

investigated the matter, restored the videos in question, and removed the strikes that had been

assessed to their accounts.

                  Defendant Brady’s Abuse of the Counter Notification Process

       31.     Between June 29, 2019 and July 3, 2019, Defendant Brady submitted four more

DMCA takedown notices to YouTube, this time targeting the Cxlvxn channel. Again, these

notices were fraudulent. The videos posted by Cxlvxn did not infringe any copyright supposedly

owned by Brady. Brady knew that at the time he sent the notices. Brady also knew that he did not

hold the copyright to the videos he identified as his own in the takedown notices. His certifications

under penalty of perjury in the notices were knowingly false.

       32.     A review of Defendant Brady’s and Cxlvxn’s Twitter accounts from this time

period suggests they were engaged in some sort of online dispute and it appears that Brady sent

the notices of alleged infringement for the improper purpose of inducing Cxlvxn to submit a

counter notification, thereby exposing his home address.

       33.     Cxlvxn submitted a counter notification on July 4th, 2019. On July 10th, he

announced via Twitter that he had been the victim of a swatting scheme that day. “Swatting” is the

act of making a bogus call to emergency services in an attempt to bring about the dispatch of a

large number of armed police officers to a particular address.

       34.     Given the timing of (i) Defendant Brady’s online dispute with Cxlvxn, (ii) Brady’s

false copyright claims against Cxlvxn; (iii) Brady’s receipt of Cxlvxn’s true home address via
         8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 11 of 13 - Page ID # 11



Cxlvxn’s counter-notification; and (iv) the reported swatting incident, it appears Brady used the

personal information gained through his abuse of the DMCA process to engage in swatting.

       35.     Defendant Brady’s false complaints were all submitted using YouTube’s complaint

webform, and thus Brady, with each complaint, checked the box that reads, “I acknowledge that

under Section 512(f) of the DMCA any person who knowingly materially misrepresents that

material or activity is infringing may be subject to liability for damages.”

                                   FIRST CAUSE OF ACTION

                                  Violation of 17 U.S.C. § 512(f)

       36.     YouTube realleges each and every allegation set forth in Paragraphs 1 through 35,

inclusive, and incorporates them by reference herein.

       37.     On at least two dozen occasions, Defendant Brady sent YouTube notices of alleged

copyright infringement pursuant to the DMCA that contained knowing and material

misrepresentations that videos posted by third parties to the YouTube service infringed his

supposed copyrights.

       38.     YouTube, the service provider that received Defendant’s bogus notifications of

alleged infringement, relied upon Defendant’s misrepresentations, removing or disabling access

to the material Defendant falsely claimed to be infringing.

       39.     Defendant Brady has gone to great lengths to hide his unlawful conduct using at

least fifteen different online identities, all of which YouTube traced back to him.

       40.     Defendant Brady’s abusive behavior has caused YouTube to expend substantial

sums on its investigation in an effort to detect and halt that behavior, and to ensure that its users

do not suffer adverse consequences from it.
        8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 12 of 13 - Page ID # 12



       41.       Defendant Brady has demonstrated that his abusive behavior will continue if left

unchecked. In part because of Brady’s constant attempts to mask his identity, YouTube may be

unable to detect and prevent similar misconduct in the future. Injunctive relief is necessary to

prevent irreparable harm to YouTube and to its users.

       Wherefore, YouTube prays for relief as set forth below.

                                      PRAYER FOR RELIEF

       YouTube prays:

       42.       For an award of compensatory damages in an amount to be proven at trial arising

from Defendants’ violation of 17 U.S.C. § 512(f);

       43.       For an award of its costs and reasonable attorneys’ fees.

       44.       For preliminary and permanent injunctive relief barring Defendant Brady and all

those in active concert with him from submitting notices of alleged infringement to YouTube that

misrepresent that material on the YouTube service is infringing copyrights held or claimed to be

held by Brady or anyone he claims to represent.

       45.       For such other, further, and different relief as the Court deems proper under the

circumstances.

DATED: August 19, 2019                                 Respectfully submitted,
                                                       YOUTUBE, L.L.C.,

                                                    By: s/ Sam King
                                                      Sam King, #19442
                                                      Erin R. Robak, #23407
                                                      McGILL, GOTSDINER,
                                                      WORKMAN & LEPP, P.C., L.L.O.
                                                      11404 West Dodge Road, #500
                                                      Omaha, NE 68154-2584
                                                      (402) 492-9200
                                                      Fax (402) 492-9222
                                                      SamKing@mgwl.com
                                                      ErinRobak@mgwl.com
8:19-cv-00353 Doc # 1 Filed: 08/19/19 Page 13 of 13 - Page ID # 13




                 AND

                                    David H. Kramer, Calif. Bar No. 168452
                                    WILSON, SONSINI,
                                    GOODRICH & ROSATI
                                    650 Page Mill Road
                                    Palo Alto, CA 94304-1050
                                    (650) 493-9300
                                    Fax (650) 565-5100
                                    DKramer@wsgr.com
                                    Pro Hac Vice Motion filed
                                    contemporaneously herewith
                                    Attorneys for Plaintiff
                                    YOUTUBE, L.L.C.
